  Exhibit 10.1


 
SECOND AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (this “Agreement”),
dated as of October 10, 2019, by and among Flux Power, Inc., a California
corporation (“Borrower”), Esenjay Investments, LLC (“Esenjay”), Cleveland
Capital, L.P., Otto Candies, Jr., Paul Candies, Brett Candies, Winn Interest,
Ltd., David A. Modesett, and Helen M. Tabone (the “Other Lenders”), and
additional parties who may subsequently become a party to this Agreement as a
lender pursuant to Section 14 hereof (“Additional Lenders”, and together with
Esenjay and Other Lenders, the “Lenders”).
 
WHEREAS, Borrower and Esenjay entered into that certain Credit Facility
Agreement (“Original Agreement”), dated as of March 22, 2018 (“Effective Date”),
and as amended and restated on March 28, 2019 (“First Restated Agreement”), to
provide Borrower with a line of credit (the “LOC”) in a maximum principal amount
at any time outstanding of up to Seven Million Dollars ($7,000,000); and
 
WHEREAS, the parties hereto desire to amend and restate the First Restated
Agreement in its entirety to increase the LOC from Seven Million Dollars
($7,000,000) to Ten Million Dollars ($10,000,000).
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Borrower and Lenders hereby amend and restate the First Restated
Agreement in its entirety and agree as follows:
 
1.
Credit Facility.
 
(a) Subject to the sole discretion of each individual Lender, and subject to the
terms and conditions of this Agreement, each of the Lenders severally agrees to
extend a LOC, in the aggregate, of up to Ten Million Dollars ($10,000,000) (the
“Advances”) to Borrower from time to time from the Effective Date until December
31, 2019. The Advances shall be made pro rata in accordance with each Lender’s
percentage as set forth in Schedule A, subject to any pro rata adjustments made
for Additional Lenders, provided, however, to the extent such Lender elects not
to make an Advance or the full amount of its right to make an Advance (each
event, a “Shortfall”), the other Lenders may elect to make up the Shortfall, if
any.
 
(b) The Advances shall be evidenced by separate promissory notes of the Borrower
in substantially the form of Exhibits A-1 and A-2 attached hereto dated of even
date with this Agreement (except for the Note evidencing Borrower’s prior
Advances to date, which shall be amended to reflect the increase to the amount
of the Advances per this Agreement)(collectively, the “Notes”), and completed
with appropriate insertions. One Note shall be payable to the order of each
Lender in the principal amount equal to the LOC commitment or, if less, the
outstanding amount of all Advances made by such Lender, plus interest accrued
thereon, as set forth below. All Advances shall be made pursuant the terms and
obligations set forth in the Note.
 
(c) For the purposes of the Advances, subject to the limitations, terms and
conditions set forth in the Notes, Borrower may, from time to time, prior to the
Due Date (as defined in the Note), draw down, repay, and re-borrow on the Note,
by giving notice to Lenders of the amount to be requested to be drawn down.
 
(d) In order to secure Borrower’s performance under the Note, the Borrower and
the Lenders entered into an Amended and Restated Security Agreement, dated March
28, 2019 (the “Security Agreement”), the terms of which are incorporated herein
by this reference. The Borrower and Lender with enter into an agreement to amend
to the Security Agreement to reflect the increase to the amount of the Advances
per this Agreement.
 

 
1

 
 

(e) All Advances shall be used by Borrower for the purchase of inventory and
related operational support expenses.
 
(f) The Note and the Security Agreement, together with all of the other
agreements, documents, and instruments heretofore or hereafter executed in
connection therewith or with the Loan to be made under this Agreement, as the
same may be amended, supplemented or modified from time to time, shall
collectively be referred to herein as the “Loan Documents.”
 
2. Interest Rate and Fees. Interest and fees shall accrue and be payable on the
Loan as set forth in the Note.
 
3. Representations and Warranties of Borrower. Borrower represents and warrants
to Lender that:
 
(a) Corporate Existence and Power.
 
(i) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.
 
(ii) Borrower has the power and authority to own its properties and assets and
to carry out its business as now being conducted.
 
(iii) Borrower has the power and authority to execute, deliver and perform the
Loan Documents to which it is a party, to borrow and guaranty money in
accordance with the terms thereof, to execute, deliver and perform its
obligations under the Note and the other Loan Documents to which it is a party
and any other documents made by it as contemplated hereby, and to grant to
Lender liens and security interests in the Collateral (as defined in the
Security Agreement) as hereby contemplated.
 
(b) Authorization and Approvals. All corporate action on the part of Borrower,
its board of directors, and shareholders necessary for the (a) authorization,
execution, delivery and performance by it of the Loan Documents to which it is a
party, and (b) the performance of its obligations under the Loan Documents, has
been taken or will be taken prior to this Agreement. This Agreement and the
other Loan Documents, when executed and delivered by Borrower, shall constitute
the valid and binding obligations of Borrower, enforceable in accordance with
their respective terms.
 
(c) Pre-existing business relationship; Experience. Borrower has a pre-existing
business relationship with Lenders and has such knowledge and experience in
financial and business matters: (a) to be capable of evaluating the merits and
risks of the LOC, (b) to make an informed decision relating thereto, and (c) to
protect its own interests in connection with the transaction contemplated by
this Agreement.
 
(d) Compliance with Laws, Etc. The execution and delivery of this Agreement and
the Note hereunder does not and will not violate any requirement of law or any
contractual obligation of Borrower.
 
(e) Defaults. Borrower is not currently in default of any contractual obligation
that would have a material adverse effect on Borrower’s business, assets or
financial condition.
 

 
2

 
 

(f) Litigation. There is no litigation, arbitration or other proceedings taking
place, pending or to the knowledge of Borrower threatened against Borrower or
any of its assets which questions the validity of this Agreement or the right of
Borrower to enter into it or to consummate the transactions contemplated hereby.
 
4. Representations and Warranties of Each of the Lenders. Each of the Lenders
severally represents and warrants to Borrower that:
 
(a) Requisite Power and Authority. Lender has all of the requisite power,
authority, and capacity to execute, deliver, and comply with the terms of this
Agreement, and such execution, delivery, and compliance does not conflict with,
or constitute a default under, any instruments governing Lender, any law,
regulation or order, or any agreement to which Lender is a party or by which
Lender may be bound. All action on Lender’s part necessary for the execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby, and the performance of all obligations of Lender hereunder has been
taken. This Agreement has been duly executed and delivered by Lender.
 
(b) Pre-existing business relationship; Experience. Lender has a pre-existing
business relationship with Borrower and has such knowledge and experience in
financial and business matters: (a) to be capable of evaluating the merits and
risks of the loan to Borrower, (b) to make an informed decision relating
thereto, and (c) to protect its own interests in connection with the transaction
contemplated by this Agreement.
 
5. Notices. Any notice, request, instruction, or other document to be given
hereunder by any party hereto to any other party will be in writing and will be
given by delivery in person, by facsimile transmission, by email or other
electronic communication, by overnight courier or by registered or certified
mail, postage prepaid (and will be deemed given when delivered if delivered by
hand, when transmission confirmation is received if delivered by facsimile,
three (3) days after mailing if mailed by United States mail, and one (1)
business day after deposited with an overnight courier service if delivered by
overnight courier), as follows:
 
If to Borrower: Flux Power, Inc.
Attn: President
2685 S. Melrose Drive
Vista, CA 92081
rdutt@fluxpwr.com
 
If to Lender:                        Esenjay Investments, LLC
Attn: Howard Williams
500 N. Water, Suite 1100S
Corpus Christi, TX 78471
Williams@epc-cc.com
 
Cleveland Capital, L.P.
Attn: Wade Massad
1250 Linda Street, Suite 304
Rocky River, OH 44116
 
 
or at such other address of which any party may, from time to time, advise the
other party by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
facsimile (with confirmation) thereof.
 
 
3

 
 
6. Entire Agreement. This Agreement, the Loan Documents, and the other
agreements entered into in connection herewith supersede all prior negotiations
and agreements (whether written or oral) and constitute the entire understanding
among the parties hereto.
 
7. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties named herein and their respective successors and assigns.
 
8. Headings. The section headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any of the provisions of this Agreement.
 
9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without reference to principles of
conflict of law and, in the event of any litigation or other dispute in
connection with this Agreement or any of the exhibits attached hereto, the venue
and jurisdiction of which shall be in Los Angeles County, California.
 
10. Delay, Etc. No delay or omission to exercise any right, power or remedy
accruing to any party hereto shall impair any such right, power or remedy of
such party nor be construed to be a waiver of any such right, power or remedy,
nor constitute any course of dealing or performance hereunder.
 
11. Costs and Attorneys’ Fees. If any action, suit, arbitration proceeding or
other proceeding is instituted arising out of this Agreement, the prevailing
party shall recover all of such party’s costs, including, without limitation,
the court costs and reasonable attorneys’ fees incurred therein, including any
and all appeals or petitions therefrom.
 
12. Waiver and Amendment. Any of the terms and provisions of this Agreement may
be waived at any time by the party that is entitled to the benefit thereof, but
only by a written instrument executed by such party. This Agreement may be
amended only by an agreement in writing executed by the parties hereto, provided
however, the admission of an “Additional Lender” shall not require any consent
or approval from the Lenders, and Schedule A may be amended by the Company from
time to time to provide for Additional Lenders who join as a party to this
Agreement with no consent or approval required from the Lenders. Upon the
admission of a new Additional Lender, the Company shall provide the existing
Lenders with notice of new Additional Lender and updated Schedule A with the new
adjusted Lender Percentages.
 
13. Consent to Amendment and Restatement; Effect of Amendment and Restatement.
The Lenders, as of the date of this Agreement, hereby consents to the amendment
and restatement of the First Restated Agreement pursuant to the terms of this
Agreement and the amendment or amendment and restatement of the other Loan
Documents. Upon the execution by all parties to this Agreement, the First
Restated Agreement shall be amended and restated in its entirety by this
Agreement, and the First Restated Agreement shall thereafter be of no further
force and effect and shall be deemed replaced and superseded in all respects by
this Agreement.
 
14. Additional Lenders. Notwithstanding anything to the contrary contained
herein, a party may become a Lender under this Agreement by executing and
delivering an additional counterpart signature page to this Agreement and
thereafter shall be deemed an “Lender” for all purposes hereunder.
 
15. Counterparts; Electronic Transmission. This Agreement may be executed in one
or more counterparts (any of which may be delivered by fax or electronic mail
transmission), each of which will for all purposes be deemed to be an original
and all of which will constitute the same instrument.
 
 
4

 
 
 
IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement effective as of the date first above written.
 
 

 
BORROWER:
 
Flux Power, Inc.,
a California corporation
 
 
By:                                                                
        Ronald F. Dutt, Chief Executive Officer
 
 
LENDERS:
 
Esenjay Investments, LLC
 
 
By:                                                                
 
___________________________________
Name
___________________________________
Title
 
 
Cleveland Capital, L.P.
 
By:                                                                
 
___________________________________
Name
___________________________________
Title
 
 
 
___________________________________

Otto Candies, Jr.
 
 
___________________________________
Paul Candies
 
 
___________________________________
Brett Candies

 
 
5

 
 

 
 
Winn Interest, Ltd.
 
By:                                                                
 
___________________________________
Name
___________________________________
Title
 
 
________________________________________
David A. Modesett
 

 
________________________________________
Helen M. Tabone

 

 
 
 
6

 
 

 
ADDITIONAL LENDER*
 
___________________________________________
Print Name
 
By:________________________________________
Name:                                                                            
Title:                             
                                                

Address: 
 
Date:_______________________________________
 

 
 
 
 
 
 
 
*Pursuant to Section 14 of the Second Amended and Restated Credit Facility
Agreement dated October __, 2019.
 
 
7

 
SCHEDULE A
 
LENDER PERCENTAGES
 
 
 
Lenders
Funded Amount
Percentages
Esenjay Investments, LLC
$2,405,000
34%*
Cleveland Capital, L.P.
$2,000,000
29%*
Otto Candies Jr.
$700,000
10%*
Paul Candies
Brett Candies
Winn Interest, Ltd.
David A. Modesett
Helen M. Tabone
$250,000
$250,000
$1,000,000
$200,000
$195,000
 
4%*
4%*
14%*
3%*
3%*
 
 
 
 
 
 
 
 
*Subject to adjustments based on admission of Additional Lenders from time to
time by the Company.
 

 
 
 
 

 
 
 
EXHIBIT A-1
 
FORM OF SECURED PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
EXHIBIT A-2
 
AMENDED AND RESTATED PROMISSORY NOTE
 
Esenjay Investments, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
